Citation Nr: 0005791	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  96-40 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for rheumatoid arthritis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to May 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.


REMAND

The veteran testified at a Travel Board hearing before the 
undersigned Board member sitting at Nashville, Tennessee, in 
January 2000.  At the hearing the veteran testified that he 
had received recent treatment from a Dr. Motley, Sr., located 
in Memphis, Tennessee, for his rheumatoid arthritis.  He also 
testified that he had undergone a bone scan at the University 
of Tennessee (UT) Bode Hospital.  Unfortunately, the records 
from Dr. Motley and the results of the bone scan do not 
appear to be associated with the claims file.

It is contended by the veteran and his representative that 
the appellant's rheumatoid arthritis is more severely 
disabling than currently rated, and has affected his 
employability.  In this regard, the veteran testified at his 
Travel Board hearing in January 2000 that he was in receipt 
of disability benefits from the Social Security 
Administration (SSA).  Further, the veteran provided a 
partial copy of a SSA Notice of Decision dated in March 1999 
that confirmed the finding of unemployability.  The Board 
notes that the RO has not had the benefit of considering of 
this information.  Moreover, in light of precedents of the 
United States Court of Claims for Veterans Appeals in this 
area it is clear that action must be taken to obtain any 
existing SSA records.  Murinscak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).

Finally, the Board notes that the veteran's last VA 
examination for his service-connected rheumatoid arthritis 
disability took place in October 1997.  The Board finds that, 
in light of the required development and potential for 
pertinent evidence, a new VA examination would be beneficial 
in adjudicating the veteran's claim.

Therefore, this case is REMANDED for the following action:

1. The SSA should be contacted and 
requested to provide any administrative 
decisions and associated medical records 
used to determine the veteran's case.  
Any attempts to request the information, 
and replies from SSA, must be documented 
in the claims file.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim after November 
1995.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured.  The Board is specifically 
interested in obtaining treatment records 
from the VA Medical Center in Memphis, 
Tennessee, from Dr. Motley, and the 
results from the UT Bode Hospital bone 
scan.

3.  After completing the above actions 
the veteran should be afforded a VA 
examination by a rheumatologist, if 
available, to determine the extent of his 
rheumatoid arthritis.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file and a copy 
of this REMAND must be made available to 
the examiner prior to the examination to 
facilitate a thorough, longitudinal 
review of the evidence, and the examiner 
should note in the report that the claims 
file has been reviewed.  The examination 
report must include a complete rationale 
for all opinions expressed.  The examiner 
should determine as follows:

a). The examiner is requested to identify 
any joints, if any, affected by 
rheumatoid arthritis and those affected 
by degenerative arthritis.  The examiner 
is also requested to explain why 
rheumatoid arthritis is not an 
appropriate diagnosis for each joint 
diagnosed with degenerative arthritis.  A 
detailed history regarding all affected 
joints should be provided in the report.

b). All disabling manifestations of any 
joints affected by rheumatoid arthritis 
should be provided, to include the range 
of motion in degrees of all joints so 
affected.  In this regard, the examiner 
should be asked to specify what is 
considered the normal range of motion in 
degrees for the affected joints.

c). With respect to any joint affected by 
rheumatoid arthritis, the examiner should 
note whether there is weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner is also requested to report pain 
which could significantly limit 
functional ability during flare-ups or 
when any affected joint is used 
repeatedly over a period of time.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.  If any 
determination cannot feasibly be made, it 
should be so indicated.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (1999).

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an increased rating for rheumatoid 
arthritis.  If the veteran's rheumatoid 
arthritis is found to be inactive, the RO 
should also consider whether separate 
ratings are warranted for each affected 
joint under Diagnostic Code 5002, 
38 C.F.R. § 4.71a (1999).  The RO should 
also consider the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 as set forth in DeLuca 
v. Brown, 8 Vet. App. 202, 206-7, (1995).

7.  If the benefit sought on appeal is 
not granted, the RO should issue a 
supplemental statement of the case.  The 
veteran and his representative should be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


